Motion by appellants (1) for preference in the hearing of appeal and (2) to compel petitioner to return the children involved herein to appellants’ custody, pending the appeal. Motion dismissed as academic. The appeal *1034was heard on the return day of the motion and is decided herewith. On the court’s own motion, petitioner is directed to maintain the children in the institution where they are presently located and shall not transfer them to any other person, persons or institutions pending the determination of the hearing which this court has directed in the decision on the appeal. Hopkins, Acting P. J., Munder, Kleinfeld, Brennan and Benjamin, JJ., concur.